Exhibit 10.1
 
 
AMENDMENT TO TRANSACTION DOCUMENTS


This AMENDMENT TO TRANSACTION DOCUMENTS (this “Amendment”) is made as of the
28th day of April 2009, by and between URIGEN PHARMACEUTICALS, INC., a Delaware
corporation with its principal place of business at 27 Maiden Lane, Suite 595,
San Francisco, California 94108 (the “Borrower”), Urigen N.A., Inc., a Delaware
corporation with its principal place of business at 27 Maiden Lane, Suite 595,
San Francisco, CA 94108 (the “Guarantor”), and PLATINUM-MONTAUR LIFE SCIENCES,
LLC, a Delaware limited liability company (the “Lender”).


WHEREAS, the Lender and the Borrower previously entered into a Note Purchase
Agreement, dated as of January 9, 2009 (the “Purchase Agreement”), which
provided for the issuance to the Lender of a Senior Secured Convertible
Promissory Note as set forth therein (the “Original Note”), and the parties have
executed certain documents and instruments in connection therewith;


WHEREAS, the Guarantor guaranteed the obligations of the Borrower pursuant to
the Guaranty, dated as of January 9, 2009, delivered to the Lender (the
“Guaranty”);


WHEREAS, the Borrower’s obligations under the Original Note, and the Guarantor’s
obligations under the Guaranty, are secured pursuant to the Security Agreement
(the “Security Agreement”), dated as of January 9, 2009, among the parties
hereto, and the Patent, Trademark and Copyright Security Agreement (the “IP
Security Agreement”), dated January 9, 2009, among the parties hereto; and


WHEREAS, the Borrower has requested that the Lender extend additional credit in
the form of an additional Senior Secured Convertible Promissory Note, in the
principal amount of $40,000 (the “New Note”), in substantially the form attached
hereto.
 
NOW, THEREFORE, in consideration of the foregoing and for the covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 


SECTION ONE
DEFINITIONS; REPRESENTATIONS
 
Section 1.1        Terms Defined.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to such terms in the Purchase
Agreement.
 
Section 1.2         Representations and Warranties of Borrower.The Borrower and
the Guarantor  represent and warrant to the Lender as follows:


(a)           Except as otherwise set forth herein or in the Schedules and
Exhibits hereto, the representations and warranties of the Borrower and the
Guarantor made in the Transaction Documents remain true, complete and accurate
in all material respects, and the covenants of the Borrower and the Guarantor
are hereby reaffirmed, as of the date hereof.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
(b)           The Borrower and the Guarantor has each performed, in all material
respects, all obligations to be performed by it to date under the Transaction
Documents and no default or Event of Default exists thereunder or an event that
with the passage of time or giving of notice or both, would constitute a default
or an Event of Default.


(c)           Each of the Borrower and the Guarantor is a corporation duly
organized, qualified, and existing in good standing under the laws of the State
of Delaware and has full power and authority to consummate the transactions
contemplated hereby.  The Borrower and the Guarantor are each duly qualified to
do business in all states and other jurisdictions in which the character of the
property owned by it or the nature of its activities causes such qualification
to be necessary.


(d)           The execution, delivery and performance of this Amendment has been
duly authorized by all necessary corporate actions of each of the Borrower and
the Guarantor, are within the corporate power of Borrower and the Guarantor and
are not in contravention of law, the Borrower’s or the Guarantor’s Articles of
Incorporation, By-laws or the terms of any other documents, agreements or
undertakings to which the Borrower or the Guarantor is a party or by which the
Borrower or the Guarantor is bound.  No approval of any person, corporation,
governmental body or other entity is a prerequisite to the execution, delivery
and performance by the Borrower and the Guarantor of this Amendment to ensure
the validity or enforceability hereof.


(e)           This Amendment will constitute the legally binding obligation of
Borrower and the Guarantor, enforceable in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws now existing or hereafter enacted relating to or affecting
the enforcement of creditors’ rights generally, and as enforceability may be
subject to limitations based on general principles of equity (regardless of
whether such enforceability is considered a proceeding in equity or at law).




SECTION TWO
AMENDMENTS
 
The Lender, the Borrower and the Guarantor have agreed to amend certain
provisions of the Purchase Agreement  and the other Transaction Documents as set
forth herein.
 


Section 2.1        References in Purchase Agreement.  The parties hereto agree
that (i) the term “Notes” in the Purchase Agreement shall be deemed to include
within its meaning the New Note, (ii) the term “Conversion Shares” in the
Purchase Agreement shall be deemed to include within its meaning the shares of
Common Stock issuable upon conversion of the New Note, and (iii) the term
“Transaction Documents” in the Purchase Agreement shall be deemed to include
within its meaning the New Note.


Section 2.2        References in the Original Note. The parties hereto agree
that all references to the “Other Notes” in the Original Note shall mean and
include the New Note.


Section 2.3        The Guaranty.  The Guarantor hereby acknowledges and agrees
that the “Obligations”, as defined in the Guaranty, include all obligations of
the Borrower under the New Note.


Section 2.4        Security Documents.  The Borrower and the Guarantor intend
that the obligations under the New Note be secured by the collateral securing
the obligations under the Original Note, including pursuant to the Security
Agreement and the IP Security Agreement.  In connection therewith, the parties
hereto agree that (i) the term “Notes” in the Security Agreement shall be deemed
to include within its meaning the New Note, (ii) the term “Obligations” in the
Security Agreement shall be deemed to include within its meaning all obligations
of the Borrower under the Note and the Guarantor under the Guaranty (as amended
hereby) and (iii) the term “Obligations” in the IP Security Agreement shall be
deemed to include within its meaning all obligations of the Borrower under the
New Note and the Guarantor under the Guaranty.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
SECTION THREE
CLOSING CONDITIONS
 
Section 3.1         Closing Conditions.  The obligations of the Lender hereunder
are subject to fulfillment of the following conditions precedent:


(A)           Amendment Documents.  The Borrower shall execute and deliver to
the Lender this Amendment and all other Amendment Documents (as defined below)
applicable to it.


(B)           Corporation Resolutions.  The Lender shall have received a copy,
certified by the Secretary of the Borrower and the Guarantor, of a resolution of
the Board of Directors of the Borrower and the Guarantor authorizing the
execution, delivery and performance of this Amendment and each of the documents
to be executed by the Borrower and the Guarantor in connection with this
Amendment (the “Amendment Documents”), including the New Note.


(C)           Instruments.  All instruments and documents whose execution and
delivery are required or contemplated by this Amendment and such other and
further instruments and documents as the Lender may reasonably require shall
have been duly executed and delivered in form and in substance reasonably
satisfactory to the Lender, including the New Note.


(D)           Closing Expenses.  The Borrower shall pay all closing expenses,
including reasonable attorneys’ fees, filing fees and recording fees, reasonably
incurred by the Lender in connection with this Amendment and the other Amendment
Documents.




Section 3.2         Funding.  Upon satisfaction of the conditions set forth in
Section 3.1 above, the Lender shall purchase the New Note for the cash
consideration of $40,000.  The Closing hereunder shall take place at the offices
of the Lender at 152 West 57th Street, New York, NY.
 


SECTION FOUR
MISCELLANEOUS


Section 4.1         Transaction Documents.  The Borrower shall deliver this
Amendment, and all other Amendment Documents to the Lender, and these documents
shall be included in the term “Transaction Documents” in the Purchase Agreement.


Section 4.2         Future References.  All references to the Purchase Agreement
and the other Transaction Documents shall hereinafter refer to such agreement as
amended hereby.


Section 4.3        Continuing Effect.  The provisions of the Transaction
Documents, as modified herein, shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.  The Lender
does not in any way waive the Borrower’s or the Guarantor’s obligations to
comply with any of the provisions, covenants and terms of the Purchase Agreement
and the other Transaction Documents, nor does the Lender waive any other right
the Lender may have at law or in equity.
 
Section 4.4         Expenses.  Borrower agrees, regardless of whether or not the
transactions contemplated hereby shall be consummated, to pay all reasonable
expenses incurred by the Lender incident to such transactions in the preparation
of documentation relating thereto, including all fees and disbursements of the
counsel to the Lender, for services to the Lender.
 
Section 4.5         General.  Borrower and the Guarantor shall execute and
deliver such additional documents and do such other acts as the Lender may
reasonably require to implement the intent of this Amendment fully.  This
Amendment may be executed in several counterparts by the Borrowers and the
Lender, each of which shall be deemed an original but all of which together
shall constitute one and the same Amendment.  This Amendment shall be governed
by the laws of the State of New York, without regards to the conflict of law
provisions thereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to the Purchase
Agreement to be executed as of the date first above written.
 

  BORROWER:           URIGEN PHARMACEUTICALS, INC.          
 
By:
/s/ William J. Garner        Name: William J. Garner       Title: CEO          

  GUARANTOR:           URIGEN N.A., INC.          
 
By:
/s/ Martin E. Shmagin       Name: Martin E. Shmagin       Title: CFO          

  LENDER:          
PLATINUM-MONTAUR LIFE SCIENCES, LLC
         
 
By:
/s/ Michael Goldberg       Name: Michael Goldberg       Title:  Portfolio
Manager          


 
 
      
 
4

--------------------------------------------------------------------------------

 
      


EXHIBITS/ATTACHMENTS



 
 
 
 
 
 
 
 
 
5